Name: Commission Regulation (EEC) No 1321/81 of 15 May 1981 amending Regulation (EEC) No 384/81 imposing a provisional anti-dumping duty on styrene monomer originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 5 . 81 Official Journal of the European Communities No L 132/ 17 COMMISSION REGULATION (EEC) No 1321 /81 of 15 May 1981 amending Regulation (EEC) No 384/81 imposing a provisional anti-dumping duty on styrene monomer originating in the United States of America however, the majority of these sales were made to traders on a fob US Gulf Coast basis without the seller's knowing whether the material was destined for the Community or for other export markets ; whereas, in the absence of other information , the prices for these sales have to be taken as representative of export prices to the Community in that period ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ( 1), and in particular Articles 11 and 14 thereof, After consultations within the Advisory Committee set up under Regulation (EEC) No 3017/79, Whereas the Commission, by Regulation (EEC) No 384/81 (2), imposed a provisional anti-dumping duty of 4 % on imports of styrene monomer originating in the United States of America, with the exception of styrene exported by : Whereas the Commission used as normal value domestic prices on the US market, calculated as the weighted average unit sales revenue ex-factory for sales to unrelated US consumers ; whereas, where a given firm had no domestic sales for a particular period, the Commission used the overall weighted average unit sales revenue for those firms for which information on domestic sales prices was available ; Whereas Shell Chemical Company requested a downward adjustment of the normal value to take account of differences in conditions and terms of sale, and undertook to submit full supporting documenta ­ tion ; whereas, since this supporting documentation has not yet been received the Commission is not at present in a position to grant this adjustment ;  Borg Warner Chemicals,  Cosden Oil and Chemical Company,  Cosden International Sales Company,  Monsanto International Sales Company ; Whereas the margin of dumping was established by comparing month by month for each company the weighted average export price fob US Gulf Coast with the normal value ; whereas this showed that there was a weighted average dumping margin in the third quarter of 1980 equal to 15-95% of the fob export price, or 14-8 % of the price free Community fron ­ tier ; Whereas the Commission subsequently carried out inspections at the premises of certain additional US firms, namely : Amoco Chemicals Corporation, Chicago, Shell Chemical Company, Houston and Sun Petroleum Products Company, Philadelphia ; whereas two other US firms, Arco Polymers and Oxirane, elected not to provide the information sought by the Commission , or to permit an investigation to be carried out at their premises ; whereas the Commis ­ sion has also carried out inspections at the premises of the remaining complainant Community producers, namely : CdF Chimie EP, Paris , Chemische Werke Hiils , Marl Recklinghausen, and Montedison SpA, Milan ; Whereas the evidence obtained during these subsequent inspections has enabled the Commission to examine the situation in the third quarter of 1980 ; Whereas a major part of US exports of styrene monomer in the third quarter of 1980 consisted of material sold by Amoco, Shell and Sun ; whereas, Whereas, with regard to the injury caused by the dumped imports to the Community industry, the Commission has updated the relevant data as far as possible to include the third quarter of 1980 ; Whereas imports of styrene from the USA stood at 18 276 tonnes in the third quarter, compared with a total of 51 826 tonnes in the first two quarters ; whereas, however, owing to a decline in consumption of styrene on the non-captive market in the Commu ­ nity, the share held by US exports is estimated to have risen to 27-4 % in the third quarter compared with 23-6 % for the first six months of 1980 at the expense of Community styrene producers ; ( i ) OJ No L 339 , 31 . 12 . 1979, p . 1 .h ) OJ No L 42, 14 . 2 . 1981 , p . 14 . No L 132/ 18 Official Journal of the European Communities 19 . 5 . 81  Cosden International Sales Company,  Monsanto International Sales Company, HAS ADOPTED THIS REGULATION : Article 1 Article 1 , paragraph 3 , of Regulation (EEC) No 384/81 is hereby replaced by the following : '3 . This duty shall be equal to 14-8 % of the price free at Community frontier.' Whereas the average cif value of imported US styrene was 141 % lower in the third quarter of 1980 than in the second quarter ; whereas consequently the Commission concludes, in the absence at present of more complete data, that the extent to which the price of imported US styrene undercut the prices of Community producers can only have increased since the second quarter of 1980 , when the weighted average margin of price undercutting was 14 % ; Whereas in these circumstances it is apparent that, in the light of the review which the Commission has conducted, the provisional antidumping duty on imports of styrene monomer originating in the United States of America should be increased, having regard to the extent of injury caused, to a level of 14-8 % ; Whereas, for the reasons indicated in Regulation (EEC) No 384/81 exports of styrene to the Commu ­ nity by the following firms should for the present continue to be excluded from the application of the above provisional duty : Article 2 ' Without prejudice to Article 7 (4) (b) and (c) of Regula ­ tion (EEC) No 3017/79, the parties concerned may make known their views, and apply to be heard orally by the Commission, within 10 days of the entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.  Borg Warner Chemicals,  Cosden Oil and Chemical Company, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 May 1981 . For the Commission Wilhelm HAFERKAMP Vice-President